IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CARLY BRUBAKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1266

NORTHEAST FLORIDA
STATE HOSPITAL,

      Appellee.

_____________________________/

Opinion filed July 3, 2014.

An appeal from the Division of Administrative Hearings.
Diane Cleavinger, Administrative Law Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

J. Melton Bessinger, Jr., Institution Counsel, Northeast Florida State Hospital,
Macclenny, for Appellee.




PER CURIAM.

      AFFIRMED. Burke v. Ne. Fla. State Hosp., 94 So. 3d 725 (Fla. 1st DCA

2012); Pullen v. State, 818 So. 2d 601 (Fla. 1st DCA 2002).

WOLF, ROBERTS, and ROWE, JJ., CONCUR.